Citation Nr: 0020337	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  95-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tailbone disability.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a closed head injury.  

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
April 1993.  

This appeal is before the Board of Veterans' Appeals (Board) 
from March 1994 and subsequent rating decisions from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran's May 1994 statement raised a claim for service 
connection for depression.  The June 2000 appellant's brief 
raised a claim for a rating in excess of 50 percent for PTSD, 
including an extraschedular rating.  These matters are 
referred to the RO.  

In addition to the issues certified for appellate 
consideration, the evidence reflects that the veteran has 
been denied a total rating based on individual 
unemployability on several occasions.  The veteran was issued 
a statement of the case in April 1996 but did not file a 
timely appeal.  He was again given a statement of the case in 
November 1997, but he did not file a notice of disagreement 
with this action.  In January 1999, the veteran was given a 
supplemental statement of the case with regard to this issue.  
Thereafter, the veteran filed a second application for a 
total rating.  In addition, the RO again denied the claim for 
total rating in December 1999.  This issue was addressed in 
the VA Form 1-646 filed by the veteran's representative.  
Despite the sequence of the rating decision, notice of 
disagreement, SOC, and substantive appeal, the veteran's 
arguments were adequate to constitute an appeal of the issue 
of TDIU.  See Archbold v. Brown, 9 Vet. App. 124, 132 (1996).




FINDING OF FACT

The August 1995 rating decision granted an increased rating 
of 10 percent for coccygodynia, which is the maximum 
schedular evaluation for this disability.  


CONCLUSION OF LAW

The criteria are not met for a rating in excess of 10 percent 
for a tailbone disability.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.71a, 
Diagnostic Code 5298 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran underwent VA general and spine examinations in 
September 1993.  The veteran reported having tailbone pain 
ever since he fell off a moving truck in 1989.  The pain was 
exacerbated by sitting and lying on his back.  The impression 
was chronic coccyx pain, diagnosed as coccygodynia, secondary 
to the 1989 injury.  

The veteran's May 1995 statement alleged that he lived with 
chronic tailbone pain that interfered with sitting.  

The veteran underwent a VA spine examination in July 1997.  
The veteran reported that his present comfort level allowed 
sitting or walking for about 30 minutes.  He thought that 
standing might be okay for 3-4 hours per day, but he had not 
tried lately.  He did not operate a car.  The veteran had 
headaches, some neck pain, and his coccyx was very bothersome 
in the midline.  The coccyx was tender at the tip and had 
some stiffness.  The diagnoses included chronic coccygodynia.  
The examiner opined that the veteran's orthopedic symptoms 
were probably significantly increased by chronic tension 
and/or depression.  Continued orthopedic distress could be 
expected, including continuing coccyx pain.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20 (1999).  

Partial or complete removal of the coccyx, with painful 
residuals, warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5298 (1999).  


Analysis

The claim for an initial rating in excess of 10 percent for a 
tailbone disability is well grounded.  When a veteran is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran has already received the maximum 10 percent 
rating available under the criteria of Diagnostic Code 5298.  
Accordingly, a rating in excess of 10 percent is not 
available under the criteria of Diagnostic Code 5298.  

Extraschedular considerations do not apply in this case 
because exceptional circumstances have not been demonstrated.  
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 
38 C.F.R. § 3.321(b)(1999).  The evidence does not show that 
the service-connected coccydynia disability markedly 
interferes with employment or causes frequent 
hospitalizations.  A July 1997 examiner opined that 
coccydynia did not render the veteran unemployable, and 
examiners attributed the veteran's past hospitalizations to 
PTSD and alcohol dependence.  


ORDER

Entitlement to a rating in excess of 10 percent for a 
tailbone disability is denied.  


REMAND

The veteran's claim for an initial rating in excess of 10 
percent for residuals of a closed head injury is well 
grounded.  See Shipwash v. Brown, 8 Vet. App. at 224. The 
claim for TDIU is well grounded because the veteran alleged 
that he was unable to obtain or maintain any form of gainful 
employment because his PTSD was worse than the current 
percentages reflected.  A veteran's assertion that his 
disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
When a claim is well grounded, the VA has a duty to assist 
under 38 U.S.C. § 5107(a), which in this case, includes the 
duty to assist the veteran in obtaining Social Security 
Disability records and new VA examinations.  

The June 1997 examiner noted that the veteran had two types 
of headaches, including a migraine type of headache with 
visual difficulty and photophobia that lasted for months at a 
time.  The April 1998 examiner noted that the veteran's 
headaches were often preceded by nausea, dizziness, and poor 
vision, and the impression included post-traumatic migraine 
headaches putatively from the 1988 head injury.  Therefore, 
the VA has a duty to assist the veteran in obtaining a new VA 
examination to determine whether he has a definitive 
diagnosis of migraine headaches, and if so, to rate his 
migraine headaches under the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1999).  A rating decision may not be 
based on an examination that was conducted before all 
relevant evidence was gathered, and the effect on 
employability must be addressed.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992).  

The TDIU claim must be remanded because it is inextricably 
intertwined with the claim for a rating in excess of 50 
percent for PTSD, an extraschedular rating, and the claim for 
service connection for depression, which were referred to the 
RO, and the issue of a rating in excess of 10 percent for 
residuals of a closed head injury.  See 38 C.F.R. § 4.16 
(1999) (TDIU award requires certain minimum percentage 
ratings for service-connected disability(ies)); Babchak v. 
Principi, 3 Vet. App. 466, 467 (1992).  

Both claims must be remanded because the most recent VA 
diseases and injuries of the brain, PTSD, mental disorders, 
and neurological disorders examinations were conducted over 2 
years ago, in July 1997, August 1997, and April 1998.  To 
constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

The duty to assist includes obtaining the veteran's Social 
Security Disability records because the veteran told a July 
1997 examiner that he received Social Security income, and 
the record does not show that the RO requested or obtained 
the veteran's Social Security Disability records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  This 
duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990)  

These matters are remanded to the RO for further development 
as follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for psychiatric, head injury, 
and headache disorders since 1992.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's Social 
Security Disability records, including 
medical records, and complete examination 
and treatment reports from all sources 
whose records have not previously been 
secured.  Failures to respond or negative 
replies should be noted in writing and 
associated with the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded psychiatric and 
neurological disorders examinations to 
determine the severity of his PTSD, 
residuals of his closed head injury, and 
if they exist, depression and migraine 
headaches.  Any further indicated special 
studies should be conducted and the 
results made available to the examiner 
for review.  The veteran is advised that 
failure to report for a scheduled 
examination without good cause could 
result in the denial of his claims.  38 
C.F.R. § 3.655 (1999).  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history.  

The examination reports should include a 
full description of the veteran's 
complaints, behavior information, and 
mental competency.  All findings should 
be recorded in detail.  All diagnoses and 
associated symptomatology should be 
identified.  After review of the 
veteran's complaints and pertinent data 
from the claims folder, the examiners 
should provide an opinion as to the 
veteran's level of functioning and the 
degree of impairment of the veteran to 
perform substantially gainful employment 
due solely to service-connected PTSD, due 
solely to service-connected residuals of 
a closed head injury, due solely to 
depression, and due solely to migraine 
headaches.  Impairment attributable to 
nonservice-connected disorders, 
particularly personality disorders and 
alcohol and drug abuse, should also be 
specified.  Where appropriate, examiners 
should assign a numerical code under the 
global assessment of functioning scale 
and include a definition of any numerical 
code assigned.  A complete rationale for 
all opinions must be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and medical opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, including adjudication 
of claims for service connection for 
depression, a rating in excess of 50 
percent for PTSD, and a rating in excess 
of 10 percent for residuals of a closed 
head injury, the RO should readjudicate 
the claim for TDIU based on the entire 
evidence of record.  All pertinent laws, 
regulations, and Court decisions should 
be considered, including 38 C.F.R. §§ 
3.340, 3.341, 4.16, and 4.17 (1999).  If 
the veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


 

